                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

AMANDA PHILLIPS,                                  )
Plaintiff                                         )
                                                  )
vs.                                               )     Civil Action No. 2:19-cv-00012 KGB-JTK
                                                  )
ANDREW SAUL,Commissioner,                         )
Social Security Administration,                   )
Defendant                                         )

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

                                        INSTRUCTIONS

       This recommended disposition has been submitted to United States District Judge Kristine

G. Baker. The parties may file specific objections to these findings and recommendations and must

provide the factual or legal basis for each objection. The objections must be filed with the Clerk no

later than fourteen (14) days from the date of the findings and recommendations. A copy must be

served on the opposing party. The District Judge, even in the absence of objections, may reject these

proposed findings and recommendations in whole or in part.

                              RECOMMENDED DISPOSITION

       Before the Court is the Defendant’s Unopposed Motion To Reverse and Remand (Doc. No.

13) to the Commissioner ("Defendant") for further administrative proceedings. Upon examination

of the merits of this case, it is hereby recommended that this Motion be granted and this case

be reversed and remanded to the Commissioner for further administrative action pursuant to

sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

       SO ORDERED this 23rd day of July, 2019.



                                                      ___________________________________
                                                      UNITED STATES MAGISTRATE JUDGE
